In an action by a husband to annul a marriage, in which his wife counterclaims for a separation, the appeal is from an order entered January 31, 1955, which awarded respondent $25 a week temporary alimony and a counsel fee of $250, and from an order entered March 7, 1955, which awarded a counsel fee of $100 plus $50 expenses for the purpose of defending the appeal from the first-mentioned order. Order entered January 31, 1955, affirmed, without costs. ' Order entered March 7, 1955, modified by striking therefrom the second ordering paragraph and by substituting therefor a provision awarding a counsel fee of $50. As so modified, order affirmed, without costs. In our opinion, the counsel fee awarded on the second motion was disproportionate to the amount awarded on the first motion and was excessive under the facts presented. Moreover, since leave was granted to appeal on typed papers and respondent consented to so much of appellant’s motion in this court as sought such leave, respondent has submitted a short typed brief and had no printing expense. Nolan, P. J., Wenzel, Beldock, Murphy and Kleinfeld, JJ., concur.